Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance 
2.	Claims 1, 3-8, 10-13 and 15-25 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “wherein the opening area of the second electrode is disposed between a lower surface of the connection electrode and an upper surface of the bank, and overlaps at least one part of the connection electrode and the bank”.

The closest prior art Jinbo et al. (US 2017/0271421 A1), Fig. 19, teaches the conductive layer 113 is disposed between the bridge electrode 153 and the insulating layer 82. The conductive layer 113 is disconnected in the opening 11 of the insulating layer 82, and is formed to cover the upper surface or the insulating layer 82. The opening area 11 and 12 of the conductive layer 113 is not disposed between the bridge electrode 153 and the upper surface of the insulating layer 82. The opening area of the conductive layer 113 does not overlap the insulating layer 82.

overlaps at least one part of the connection electrode and the bank.

Claims 3-8, 10-13 and 15-25 are allowed as being depend upon base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NGAN T. PHAM-LU/Examiner, Art Unit 2691   

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691